MAJORITY'OPINION. '
VALLIANT, P. J.
I concur in the conclusion that this judgment should be reversed and I think it should be with directions to the circuit court to enter judgment for the defendant. The proof is conclusive that the deed was delivered and the evidence does not sustain the charge that there was any undue influence exercised, or that the grantor in the deed was not possessed of sufficient mental capacity to execute it.
But I do not construe the pleadings as my learned brother who wrote the opinion in this case does. The petition states a good cause of action and if the proof had sustained it, or rather if the proof had' not sustained the affirmative defense stated in the answer, plaintiffs would have been entitled to a decree on the facts stated in their petition, that is, that Hickman owned the land at the time of his death, that he died intestate and the plaintiffs and defendant were his heirs at law* But the answer was in the nature of a plea of confession and avoidance; it admits that Hackman owned the land in his lifetime, that he died intestate and that the plaintiffs and defendant are his heirs at law, but it says that Hickman in his lifetime executed a deed conveying the land to defendant and that defendant now owns the land under that deed. In their reply the plaintiffs deny that Hackman executed the alleged deed, aver that *339it was never delivered, and further that Hickman had not mental capacity to execute a deed and that this pretended deed was obtained by undue influence. Defendant’s answer, confessing as it does all the facts stated in the petition except the fact that Hickman owned the land at the time of his death, and pleading affirmatively the execution of the deed under which defendant claimed, put the case in this condition, to-wit, that plaintiffs were entitled to a decree adjudging that the land belonged to them and the defendant in the proportions stated, unless the defendant made good his plea establishing his deed. The burden of proof of the due execution of the deed was on the defendant; an essential fact in the execution of the deed is the delivery; it therefore devolved on the defendant to prove the delivery as well as the signing of the deed. At common law the defendant in such case would have had to prove the fact of signing and the fact of delivering the deed. Our statute does not relieve the defendant of the burden of proving the execution of the deed, but it does make a certain fact prima-facie evidence of the due execution of the deed, and to that extent lightens in the first instance his burden. Section 932, Eevised Statutes 1899, is: “ Every instrument in writing, conveying or affecting deal estate, which shall be acknowledged or proved, and certified as hereinbefore prescribed,'may, together with the certificates of acknowledgment or proof, and relinquishment, be read in evidence, without further proof.” That is to say, the certificate of acknowledgment shall take the place of the evidence that would otherwise be required of the defendant going tó show that the deed was signed and delivered; the certificate of acknowledgment is primafacie evidence that the deed was duly executed, that is, that it was signed and delivered, and on that primafacie showing without other proof the defendant may read the deed in evidence. But it is not conclusive evi*340denee and the plaintiffs may assail it by proof to the contrary, and this they may do under their general denial of due execution of the deed, and' if they introduce evidence tending to overcome the defendant’s primafacie case made by the certificate of acknowledgment the defendant may fortify his prima-facie case, if he can, by other proof of the signing and the delivery. On the trial in this case the introduction of evidence did not take exactly that order, but all the evidence went in, the deed with the certificate of acknowledgment, the plaintiffs’ proof assailing the alleged delivery and the defendant’s proof fortifying his prima-faeie case, and in my opinion the evidence fully sustained the defendant’s plea that the deed was duly delivered.
On the issue tendered in the reply, that the deed was procured by fraud or that the grantor was not of mental capacity to make a deed, the burden of proof was on the plaintiffs and the proof did not sustain the charge.
But that charge in the reply was no part of the plaintiffs’ case in chief, it was their answer to the defendant’s affirmative plea of confession and- avoidance, and if the proof had sustained it, it would have destroyed the alleged title set up in defendant’s answer and have left the plaintiffs clear to a decree on their title stated in their petition.
In my opinion the judgment should be reversed and the cause remanded with directions to enter judgment for the defendant sustaining the title stated in his answer.
Lamm and Graves, JJ., concur in these views; Woodson, Jconcurs except as to the interpretation of the pleadings.
It is therefore ordered that the judgment be reversed and the cause remanded with directions to enter judgment for the defendant.